Dear Mr. Reeves:
You advise that the Winnfield Municipal Housing Authority has two appointed board members who each hold positions of full-time employment with the Huey P. Long Vocational Technical Institute. Apparently, the positions of state employment fall within the ambit of the civil service system. With regard to these facts, your inquiry is two-fold:
      (1) Does the situation as factually presented violate the Dual Officeholding and Dual Employment Laws, LSA-R.S. 42:61, et seq.; and
      (2) Does civil service law prevent these individuals who are themselves civil service employees from serving on the housing authority board, considering that the housing authority board also employs civil service employees?
In response to your first question, note that the Housing Authority of Winnfield is a separate local political subdivision (see LSA-R.S. 40:381, et seq.) and a board member who holds a part-time appointive position with the housing authority is not prohibited by LSA-R.S. 42:63 from serving in a position of full-time employment with the state government.
In response to your second question, we find no applicable dual officeholding or civil service laws which would prevent this individual from simultaneously holding a civil service position, and in his capacity as, housing authority member, exercise certain latitude over other individuals who are also afforded civil service protection.
However, any concerns via the Code of Governmental Ethics should be forwarded to the Louisiana Board of Ethics, 8401 United Plaza Blvd., Suite 200, Baton Rouge, Louisiana, 70809.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
cc: Louisiana Board of Ethics Attention: Maris McCrory
    Mr. Jim W. Wiley Assistant District Attorney